8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Albert BALLANTINE
No. 93-3099.
United States Court of Appeals, District of Columbia Circuit.
Oct. 20, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   Upon consideration of the foregoing and the motion to expedite, it is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The district court did not abuse its discretion,  see United States v. Horne, 987 F.2d 833, 837 (D.C.Cir.1993), in denying appellant's motion to withdraw his guilty plea because appellant's assertion of innocence was merely conclusory,  see United States v. Barker, 514 F.2d 208 (D.C.Cir.)  (en banc), cert. denied, 421 U.S. 1013 (1975);  "withdrawal of a guilty plea is inherently in derogation of the public interest in finality and the orderly administration of justice,"  Horne, 987 F.2d at 837;  and there was no defect in the plea process.   See United States v. Mathis, 963 F.2d 399, 410 (D.C.Cir.1992).   It is


3
FURTHER ORDERED that the motion to expedite be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.